Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 (independent Claims 1 and 20, and their dependent claims) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Snyder, et al. (Canadian patent publication CA 2 447 957 A1, cited by the applicant on the IDS).  Snyder pertains to a toy in which shaped blocks are inserted onto correspondingly shaped openings, resulting in audible or visible indications; the blocks are capable of entering the toy on one side, and exiting on the other (Abst.; Fig. 1, Paras. 1016 to 1020).  
The presently claimed invention features an activity device, such as a sorting toy, for enhancing/ accelerating the learning process for a player (e.g., a child) in shape and orientation recognition.  The activity device can include multiple toy blocks shaped and sized for insertion into complementary cavities of a substrate. In some embodiments, each pair of a toy block and cavity is unique; no one toy block can fit in a cavity configured for a different toy block.  Each toy block has two or more stimuli that are configured to confirm at different points of an insertion process that a right choice has been made for the selected cavity.  For example, once a toy block is matched with the correctly-shaped cavity and at least partially inserted into the corresponding cavity, the toy block can vibrate (or generate another physical stimulus) signaling that the sorting activity is on the right path.  In addition, once the toy block is fully inserted in the corresponding cavity, a light-emitting diode (or another physical stimulus) can illuminate to once again confirm a right choice has been made.  The same set of stimuli is generated regardless of the vertical orientation of the toy block with respect to the cavity, e.g., being inserted right side up or upside down, so long as it matches the correct configuration of the cavity being placed. 
Once all toys are correctly inserted in the corresponding cavities of the sorting substrate, the substrate emits a physical stimulus, such as a sound in the form of a jingle or tone, to confirm and solidify that the entire sorting activity is completed. The activation of the stimuli can be achieved via strategic placement of sensors, activators, batteries, motors, and sound/light emitters disposed throughout the toy blocks and the substrate.  By providing multiple different types (e.g., three types) of feedback, at multiple stages (e.g., three stages) of the sorting activity, the presently claimed invention has the overall advantage of establishing a faster learning pace for the user's cognitive advancement.  The examiner respects that the applicant may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715